Detailed Action

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-22 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 and 12-23 of copending Application No. 17/226,545 in view of Applicant’s Admitted Prior Art (AAPA). 

Although the claims at issue are not identical as illustrated below, they are not patentably distinct from each other because the instant application and the copending application recite a system and method for wellbore communication using a long length communication channel with the difference that the long communication channel in the instant application is an electric cable while the long communication channel in the copending application is a fiber optic cable. Despite of difference of the type of cable used by the instant application and the copending application, AAPA teaches that it is well known in the art in a wellbore environment that electric cables and optic fiber . 
This is a provisional nonstatutory double patenting rejection.

Instant Application
17/226,630
Copending Application
17/226,545
US-2021/0372276
1. A system, comprising: 

a set of lower pipe segments, capable of coupling to downhole tools; 

a lower distal end of a long length of electrical cable, capable of utilizing a wet connect to connect to the downhole tools, wherein the long length of electric cable is positioned after the downhole tools are located below a surface, and wherein the long length of electrical cable is communicatively coupled to the downhole tools; 

a set of upper pipe segments, capable of mechanically coupling the set of lower pipe segments and surface equipment, wherein the set of upper pipe segments includes at least one upper pipe segment; and 

an upper distal end of the long length of electrical cable, located uphole from the lower distal end, capable of utilizing an uphole connector to communicatively connect to a pipe cable of a first upper pipe segment in the set of upper pipe segments, and wherein each upper pipe segment in the set of upper pipe segments includes a respective pipe cable communicatively coupled to neighboring pipe cables, and where a collection including each pipe cable enables a communications coupling between the long length of electrical cable and the surface equipment.
1. A system, comprising: 

a set of lower pipe segments, capable of coupling to downhole tools; 

a lower distal end of a long length of fiber optic cable, capable of utilizing a wet connect to connect to the downhole tools, wherein the long length of fiber optic cable is positioned after the downhole tools are located below a surface, and wherein the long length of fiber optic cable is communicatively coupled to the downhole tools; 

a set of upper pipe segments, capable of mechanically coupling the set of lower pipe segments and a surface equipment, wherein the set of upper pipe segments includes at least one upper pipe segment; and 

an upper distal end of the long length of fiber optic cable, located uphole from the lower distal end, capable of utilizing an uphole connector to communicatively connect to a pipe cable of a first upper pipe segment in the set of upper pipe segments, and wherein each upper pipe segment in the set of upper pipe segments includes a respective pipe cable communicatively coupled to neighboring pipe cables, and where a collection including each pipe cable enables a communications coupling between the long length of fiber optic cable and the surface equipment.
2. The system as recited in Claim 1, further comprising: one or more pipe cable protectors, capable of protecting the pipe cable, and attached 



a lower distal end of a second electrical cable capable of transmitting electrical energy and communication signals, coupled to the downhole tools utilizing a second wet connect; and 

an upper distal end of the second electrical cable, located at a second uphole location from the lower distal end of the second electrical cable, capable of utilizing a second uphole connector to connect to an electrical pipe cable attached to the first upper pipe segment, wherein the electrical pipe cable electrically couples to the surface equipment.  
3. The system as recited in claim 1, wherein the uphole connector is a first uphole connector and the wet connect is a first wet connect, further comprising: 

a lower distal end of an electrical cable capable of transmitting electrical energy and communication signals, coupled to the downhole tools utilizing a second wet connect; and 

an upper distal end of the electrical cable, located at a second uphole location from the lower distal end of the electrical cable, capable of utilizing a second uphole connector to connect to an electrical pipe cable attached to the first upper pipe segment, wherein the electrical pipe cable electrically couples to the surface equipment.
4. The system as recited in Claim 1, further comprising an electrical signal generator, capable of generating or modulating a signal transmitted through the long length of electrical cable.  
4. The system as recited in claim 1, further comprising a light source, capable of generating or modulating a signal transmitted through the long length of fiber optic cable, wherein the light source is one of a laser or light emitting diode.
5. The system as recited in Claim 4, wherein the electrical signal generator is located at one of proximate the wet connect or proximate the uphole connector.  
5. The system as recited in claim 4, wherein the light source is located at one of proximate the wet connect or proximate the uphole connector.
6. The system as recited in Claim 1, wherein the pipe cable is one of an electrical cable or a fiber optic cable.  
6. The system as recited in claim 1, wherein the pipe cable comprises one of the electrical pipe cable, an electrical wire, or a fiber optic cable.
7. The system as recited in Claim 1, wherein the wet connect utilizes at least one of one or more electrical wet connects, or one or more fiber optic wet connects.  
7. The system as recited in claim 1, wherein the wet connect utilizes at least one of one or more electrical wet connects, or one or more fiber optic wet connects.
8. The system as recited in Claim 1, wherein the wet connects provides for one or more of an electrical transmission or a communication transmission.  
8. The system as recited in claim 1, wherein the wet connects provides for one or more of an electrical transmission or a communication transmission.
9. The system as recited in Claim 1, wherein the downhole tools are one or more of a bottom hole assembly, telemetry tools, logging while drilling tools, measuring while drilling tools, seismic while drilling tools, sensors, valves, actuators, data collection tools, and wireline tools.  
9. The system as recited in claim 1, wherein the downhole tools are one or more of a bottom hole assembly, telemetry tools, logging while drilling tools, measuring while drilling tools, seismic while drilling tools, sensors, valves, actuators, data collection tools, and wireline tools.
10. The system as recited in Claim 1, wherein the long length of electrical cable is one of a reinforced electrical cable, a supported electrical cable, or an armored electrical cable.  
10. The system as recited in claim 1, wherein the long length of fiber optic cable is one of a fiber optic cable, a reinforced fiber optic cable, a supported fiber optic cable, or an armored fiber optic cable.

12. The system as recited in claim 1, wherein the uphole connector utilizes one of an electro-optical connector or an optical-optical connector, and where the uphole connector supports the long length of fiber optic cable when coupled with the wet connect.
12. The system as recited in Claim 1, wherein the set of upper pipe segments includes at least one upper pipe stand.  
13. The system as recited in claim 1, wherein the set of upper pipe segments includes at least one upper pipe stand.
13. An apparatus, comprising: 

a long length of electrical cable located within a borehole; 

a downhole tool, communicatively coupled to a lower distal end of the long length of electrical cable, wherein the downhole tool utilizes a wet connect; 

a set of pipe segments, where each pipe segment is mechanically coupled to a neighboring pipe segment, and wherein a first upper pipe segment in the set of pipe segments is coupled to an upper distal end of the long length of electrical cable, and the first upper pipe segment is located uphole from the downhole tool; and 

surface equipment coupled to the set of pipe segments.  
14. An apparatus, comprising: 

a long length of fiber optic cable located within a borehole; 

a downhole tool, communicatively coupled to a lower distal end of the long length of fiber optic cable, wherein the downhole tool utilizes a wet connect; 

a set of pipe segments, where each pipe segment is mechanically coupled to a neighboring pipe segment, and wherein a first upper pipe segment in the set of pipe segments is coupled to an upper distal end of the long length of fiber optic cable, and the first upper pipe segment is located uphole from the downhole tool; and 

surface equipment coupled to the set of pipe segments.
14. The apparatus as recited in Claim 13, further comprising: an electrical signal generator, capable of generating or modulating an electrical signal and transmitting the electrical signal through the long length of electrical cable.  
15. The apparatus as recited in claim 14, further comprising: a light source, capable of generating or modulating an optical signal and transmitting the optical signal through the long length of fiber optic cable.
15. The apparatus as recited in Claim 14, wherein the electrical signal generator is located proximate the downhole tool, proximate the first upper pipe segment, or proximate the surface equipment.  
16. The apparatus as recited in claim 15, wherein the light source is located proximate the downhole tool, proximate the first upper pipe segment, or proximate the surface equipment, and the light source is one of a laser or light emitting diode.
16. The apparatus as recited in Claim 13, wherein the surface equipment is one or more of a derrick, a drilling system, a computing system, an electrical system, and a power source.  
17. The apparatus as recited in claim 14, wherein the surface equipment is one or more of a derrick, a drilling system, a computing system, an electrical system, and a power source.
17. The apparatus as recited in Claim 13, wherein an upper portion of the set of pipe segments utilize one or more of a cage or a centralizer to protect one or more of a pipe cable attached to each of the respective pipe segments in the upper portion of the set of pipe segments, wherein the pipe cable communicatively couples the long length of electrical cable and the surface equipment.  
18. The apparatus as recited in claim 14, wherein an upper portion of the set of pipe segments utilizes one or more of a cage or a centralizer to protect one or more of a pipe cable attached to each of the respective pipe segments in the set of pipe segments, wherein the pipe cable communicatively couples the long length of fiber optic cable and the surface equipment.
18. The apparatus as recited in Claim 13, wherein each pipe segment in the set of pipe segments utilizes a pipe cable to communicatively and 



connecting a downhole tool to a set of lower pipe segments and lowering the downhole tool below a surface using the set of lower pipe segments; 

coupling an uphole portion of the set of lower pipe segments to a first uphole pipe segment, wherein a lower distal end of a long length of electrical cable is lowered within an internal diameter of the set of lower pipe segments and communicatively coupled to the downhole tool, and an upper distal end of the long length of electrical cable coupled to the first uphole pipe segment; 

linking an uppermost upper pipe segment in a set of upper pipe segments to a surface equipment, wherein the set of upper pipe segments includes the first uphole pipe segment and zero or more additional upper pipe segments, and wherein each upper pipe segment in the set of upper pipe segments includes a pipe cable to communicatively couple the long length of electrical cable with the surface equipment; and 

enabling communications between the surface equipment and the downhole tool using the long length of electrical cable and the one or more pipe cables.  
20. A method, comprising: 

connecting a downhole tool to a set of lower pipe segments and lowering the downhole tool below a surface using the set of lower pipe segments; 

coupling an uphole portion of the set of lower pipe segments to a first uphole pipe segment, wherein a lower distal end of a long length of fiber optic cable is lowered within an internal diameter of the set of lower pipe segments and communicatively coupled to the downhole tool, and an upper distal end of the long length of fiber optic cable coupled to the first uphole pipe segment; 

linking an uppermost upper pipe segment in a set of upper pipe segments to a surface equipment, wherein the set of upper pipe segments includes the first uphole pipe segment and zero or more additional upper pipe segments, and wherein each upper pipe segment in the set of upper pipe segments includes a pipe cable to communicatively couple the long length of fiber optic cable with the surface equipment; and 

enabling communications between the surface equipment and the downhole tool using the long length of fiber optic cable and the one or more pipe cables.
20. The method as recited in Claim 19, wherein an electrical signal generator is located at one of proximate the downhole tool, proximate the surface equipment, or proximate the first uphole pipe segment, where the electrical signal generator generates and modulates an electrical signal for communicating through the long length of electrical cable and the one or more pipe cables.
21. The method as recited in claim 20, wherein a light source is located at one of proximate the downhole tool, proximate the surface equipment, or proximate the first uphole pipe segment, where the light source generates or modulates an optical signal for communicating through the long length of fiber optic cable and the one or more pipe cables.
21. The method as recited in Claim 19, wherein the pipe cable is at least one of one or more of a fiber optic cable or one or more of an electrical cable.  
22. The method as recited in claim 20, wherein the pipe cable is at least one of one or more of a fiber optic cable, one or more of an electrical cable, or one or more of an electrical wire.
22. The method as recited in Claim 19, wherein the set of upper pipe segments utilizes a cable protector, where the cable protector rotates in tandem with the set of upper pipe segments, and is one of a cage, a centralizer, a collar, or a clamp.  
23. The method as recited in claim 20, wherein the set of upper pipe segments utilizes a cable protector, where the cable protector rotates in tandem with the set of upper pipe segments, and is one of a cage, a centralizer, a collar, or a clamp.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 6, 8, 17 and 19-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 2, the claim recites in line 2 “capable of protecting the pipe cable”. Claim 1 recites that each pipe segment of the set of upper pipe segments includes a respective pipe cable. It is unclear to which pipe segment belongs the pipe cable recited in line 2. For this reason, the claim is indefinite.

In regards to claim 6, the claim recites in line 1 “wherein the pipe cable is”. Claim 1 recites that each pipe segment of the set of upper pipe segments includes a respective pipe cable. It is unclear to which pipe segment belongs the pipe cable recited in line 1. For this reason, the claim is indefinite.

In regards to claim 8, the claim recites in line 1 “wherein the wet connects provides”. The word “the” in front of the limitation(s) “wet connects” means that the 

In regards to claim 17, the claim recites in line 3 “attached to each of the respective pipe segments in the upper portion of the set of pipe segments”. The word “the” in front of the limitation(s) “respective pipe segments in the upper portion of the set of pipe segments” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “attached to each 

In regards to claims 19 and 20, each of the claims recites in the last line “and the one or more pipe cables”. The word “the” in front of the limitation(s) “one or more pipe cables” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “and the of each upper pipe segment”.

In regards to claim(s) 20-22, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 19.

In regards to claim 21, the claim recites in line 1 “wherein the pipe cable is”. Claim 19 recites that each pipe segment of the set of upper pipe segments includes a respective pipe cable. It is unclear to which pipe segment belongs the pipe cable recited in line 1. For this reason, the claim is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-11, 13-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US-4,997,384) in view of Kelly (US-11,111,750) and Kusuma et al. (US-11,066,927).

In regards to claim 1, Godfrey teaches a system, comprising a set of lower pipe segments, capable of coupling to downhole tools and a lower distal end of a long length of electrical cable, capable of utilizing a wet connect to connect to the downhole tools [fig. 1 element 20 (lower pipe segments) and 72 (long length electrical cable), col. 4 L. 
Godfrey does not teach a set of upper pipe segments that are capable of mechanically coupling the set of lower pipe segments and surface equipment, wherein the set of upper pipe segments includes at least one upper pipe segment; and an upper distal end of the long length of electrical cable is located uphole from the lower distal end and is capable of utilizing an uphole connector to communicatively connect to a pipe cable of a first upper pipe segment in the set of upper pipe segments.
On the other hand, Kelly teaches a system where a cable coming from a downhole tool can couple to a pipe cable located in an upper pipe segment that can be mechanically coupled to lower pipe segments and surface equipment [fig. 1, fig. 2 (set of upper pipe segments), col. 6 L. 56-64, col. 7 L. 5-11, col. 8 L. 3-11 and L. 15-20]. This teaching means that the system comprises a set of upper pipe segments that are capable of mechanically coupling the set of lower pipe segments and surface equipment wherein the set of upper pipe segments includes at least one upper pipe segment. Also, Kelly teaches that an upper distal end of the long length of electrical cable is located uphole from the lower distal end and is capable of utilizing an uphole connector to communicatively connect to a pipe cable of a first upper pipe segment in the set of upper pipe segments [fig. 2, col. 8 L. 3-11, col. 8 L. 15-20]. 


The combination of Godfrey and Kelly does not teach that each upper pipe segment in the set of upper pipe segments includes a respective pipe cable communicatively coupled to neighboring pipe cables.
On the other hand, Kusuma teaches that when the wired system is used in a drill string, each pipe can comprise a pipe cable that can be connected to neighboring pipe cables [col. 3 L. 49-61]. This teaching means that each upper pipe segment in the set of upper pipe segments includes a respective pipe cable communicatively coupled to neighboring pipe cables.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kusuma’s teachings of having a pipe cables in each upper pipe segment in the system taught by the combination because it will permit the system to be used in a wired drill pipe system.
The combination of Godfrey, Kelly and Kusuma teaches that the long length electrical cable and the pipe cable permit communication of data from/to the downhole tool to/from the surface equipment [see Godfrey col. 6 L. 36-43, see Kelly col. 6 L. 19-24, see Kusuma col. 3 L. 57-61]. This teaching means that a collection including each pipe cable enables a communications coupling between the long length of electrical cable and the surface equipment [co. 8 L. 3-11 and L. 15-20].  
In regards to claim 3, the combination of Godfrey, Kelly and Kusuma, as applied in claim 1 above, further teaches that the system uses a first uphole connector and a first wet connect to couple the long length electrical cable with a pipe cable [see Godfrey col 2 L. 20-23, see Kelly col. 8 L. 3-11]. The combination does not explicitly teach that the system comprises a second uphole connector and a second wet connect to connect a second electrical cable. However, it is clear from the combination’s teachings that connectors can be used to connect cables in the downhole environment. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have modified the system to include a second pair of connectors to connect a second cable because a second cable will permit to transmit data and power separately and or increase the number of communication channels between the downhole tools and the surface equipment. 

In regards to claim 4, the combination of Godfrey, Kelly and Kusuma, as applied in claim 1 above, further teaches that the system comprises an electrical signal generator, capable of generating a signal transmitted through the long length of electrical cable [see Godfrey col. 6 L. 36-43].  

In regards to claim 5, the combination of Godfrey, Kelly and Kusuma, as applied in claim 1 above, further teaches that the electrical signal generator is located at one of proximate the wet connect or proximate the uphole connector [col. 6 L. 36-43].  

In regards to claim 6, the combination of Godfrey, Kelly and Kusuma, as applied in claim 1 above, further teaches that the pipe cable is one of an electrical cable [see Kelly col. 8 L. 26-31].

In regards to claim 7, the combination of Godfrey, Kelly and Kusuma, as applied in claim 1 above, further teaches that the wet connect utilizes electrical wet connects [see Godfrey col. 6 L. 20-32].  

In regards to claim 8, the combination of Godfrey, Kelly and Kusuma, as applied in claim 1 above, further teaches that the wet connects provides for one or more of an electrical transmission or a communication transmission [see Godfrey col. 8 L. 26-43].  

In regards to claim 9, the combination of Godfrey, Kelly and Kusuma, as applied in claim 1 above, further teaches that the downhole tools are one or more of sensors, data collection tools, and wireline tools [see Godfrey col. 5 L. 60-62, col. 13 L. 61-67].  

In regards to claim 10, the combination of Godfrey, Kelly and Kusuma, as applied in claim 1 above, further teaches that the long length of electrical cable is an armored electrical cable [see Godfrey col. 7 L. 27-30, col. 9 L. 55-58].

In regards to claim 11, the combination of Godfrey, Kelly and Kusuma, as applied in claim 1 above, further teaches that the uphole connector utilizes an electro-electro connector and where the uphole connector supports the long length of electrical cable when coupled with the wet connect [see Godfrey col. 6 L. 50-28, see Kelly col. 6 L. 41-46, col. 8 L. 22-31].  

In regards to claim 13, the combination of Godfrey, Kelly and Kusuma, as shown in claim 1 above, teaches a system comprising the claimed apparatus. For this reason, the combination also teaches the claimed apparatus. Furthermore, the combination teaches that each pipe segment is mechanically coupled to a neighboring pipe segment [see Kusuma col. 3 L. 49-51]. 

In regards to claim 14, the combination of Godfrey, Kelly and Kusuma, as shown in claim 4 above, teaches the claimed limitations.

In regards to claim 15, the combination of Godfrey, Kelly and Kusuma, as applied in claim 14 above, further teaches that the electrical signal generator is located proximate the downhole tool, proximate the first upper pipe segment, or proximate the surface equipment [see Godfrey col. 6 L. 36-43].  

In regards to claim 16, the combination of Godfrey, Kelly and Kusuma, as applied in claim 13 above, further teaches that the surface equipment is one or more of 

In regards to claim 18, the combination of Godfrey, Kelly and Kusuma, as shown in claims 1 and 6 above, teaches the claimed limitations.

In regards to claim 19, the combination of Godfrey, Kelly and Kusuma, as shown in claim 1 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method. The combination also teaches that the long length of electrical cable is lowered within an internal diameter of the set of lower pipe segments [see Godfrey fig. 1A element 20 (lower pipe segments) and 72 (long length cable), col. 7 L. 25-27].

In regards to claim 20, the combination of Godfrey, Kelly and Kusuma, as shown in claims 4, 5 and 15 above, teaches the claimed limitations. The combination further teaches that data can be transmitted through the cable [see Godfrey col. 6 L. 36-43]. This teaching means that the signals are modulated in order to communicate data.

In regards to claim 21, the combination of Godfrey, Kelly and Kusuma, as shown in claim 6 above, teaches the claimed limitations.



Claim(s) 2, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US-4,997,384) in view of Kelly (US-11,111,750) and Kusuma et al. (US-11,066,927) as applied to claims 1, 13 and 19 above, and further in view of Therrien et al. (US-2018/0328120) and Buytaert et al. (US-8,196,654).

In regards to claim 2, the combination of Godfrey, Kelly and Kusuma, as applied in claim 1 above, does not teach that the system comprises one or more pipe cable protectors, capable of protecting the pipe cable.
On the other hand, Therrien teaches that a centralizer can be used to protect the pipe cable [par. 0042 L. 1-4]. This teaching means that the system comprises one or more pipe cable protectors that are capable of protecting the pipe cable and are a centralizer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Therrien’s teachings of using a centralizer to protect the pipe cables in the system taught by the combination because it will ensure that the pipe cables does not get crushed against the formation [see Therrien par. 0042 L. 3-4].
The combination of Godfrey, Kelly, Kusuma and Therrien does not explicitly teach that the centralizer is attached to one or more of the upper pipe segments.
On the other hand, Buytaert teaches that centralizers can be attached to one or more of the upper pipe segments in the set of upper pipe segments, and they can utilize a collar [fig. 3, col. 6 L. 26-31].

The combination of Godfrey, Kelly, Kusuma, Therrien and Buytaert teaches that the pipe segments can be a drill string and that the centralizer is coupled to the pipe segments [see Godfrey col. 5 L. 53-55, see Kusuma col.3 L. 49-51, see Buytaert fig. 3, col. 1 L. 28-30]. Since the centralizer is coupled to the upper segments of the drill string, it is inherent that the centralizers (cable protectors) will rotate with the respective pipe segments during drilling. 

In regards to claim 17, the combination of Godfrey, Kelly, Kusuma, Therrien and Buytaert, as shown in claim 2 above, teaches the claimed limitations. Furthermore, the combination teaches that the pipe cable communicatively couples the long length of electrical cable and the surface equipment [see Godfrey col. 6 L. 36-43, see Kelly col. 8 L. 22-31].

In regards to claim 22, the combination of Godfrey, Kelly, Kusuma, Therrien and Buytaert, as shown in claim 2 above, teaches the claimed limitations.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US-4,997,384) in view of Kelly (US-11,111,750) and Kusuma et al. (US-11,066,927) as applied to claims 1, 13 and 19 above, and further in view of Rothe et al. (US-11,078,733).

In regards to claim 12, the combination of Godfrey, Kelly and Kusuma, as applied in claim 1 above, does not teach that the set of upper pipe segments includes at least one upper pipe stand.  
On the other hand, Rothe teaches that it is well known in the art that pipe segments can comprise at least one pipe stand [col. 1 L. 15-19].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Rothe’s teachings of using pipe stands to build the pipe segments in the system taught by the combination because pipe stands provide an easy way to build the upper pipe segments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685